Opinion issued January 15, 2015.




                                          In The

                                 Court of Appeals
                                         For The

                            First District of Texas
                              ————————————
                                 NO. 01-14-00903-CV
                              ———————————
                      IN RE BRIDGETTE MASSEY, Relator



             Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Bridgette Massey, has filed a petition for writ of mandamus,

contending that respondent, the Honorable Donald L. Kraemer, abused his

discretion in denying her motion to transfer venue and granting temporary orders

in a suit affecting the parent-child relationship. 1


1
      The underlying case is In the Interest of M.D.M.E., a Child, Cause No. 1814, in the 12th
      District Court of Grimes County, Texas, the Honorable Donald L. Kraemer presiding.
        We deny the petition for writ of mandamus. We deny all pending motions as

moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        2